554 N.W.2d 898 (1996)
Pearline NELSON, Plaintiff-Appellee,
v.
AMERICAN STERILIZER COMPANY, a Pennsylvania Corporation; Michael Glaz and Ronald Maloney, jointly and severally, Defendants-Appellants.
No. 105168. COA No. 167520.
Supreme Court of Michigan.
November 13, 1996.
On order of the Court, the motions for leave to file brief amicus curiae and the motion to strike are considered. The motions to file brief amicus curiae are GRANTED. The motion to strike is DENIED. The application for leave to appeal is also considered and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals except as it applies to the discovery order concerning Dr. Stawick and REMAND this case to the Court of Appeals for further consideration in light of this order. The issue of the admissibility of the testimony of Dr. Bowles and Dr. Green must be determined under MRE 702. On remand, the court shall review the propriety of the trial court's exclusion of the expert evidence under MRE 702. In making that determination, the court shall specifically address defendant's argument concerning the appropriateness of the witnesses' reliance on animal studies in preference to existing epidemiological studies. If the court determines that the evidence is admissible, the court shall provide a summary of the recognized scientific principles supporting that testimony. Following a determination of the admissibility of the evidence, the court should consider the propriety of the trial court's order dismissing the complaint.
We do not retain jurisdiction.